Citation Nr: 1437579	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hallux valgus with marked exostoses, left.  

2.  Entitlement to an evaluation in excess of 10 percent for hallux valgus with marked exostoses, right.  


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (Agency of Original Jurisdiction (AOJ)), in Winston-Salem, North Carolina.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development with regard to the issues listed on the title page of this Remand. 

In August 2011, the AOJ denied the Veteran's claim for an increased rating in part because he did not report for his compensation and pension examination and the AOJ was therefore without evidence "which might have been material to the outcome of [his] claim."  The AOJ indicated that if the Veteran is willing to report for a future examination, he should notify his regional VA office.

In September 2011, the Veteran filed his Notice of Disagreement indicating that he "was not notified of the C&P examination for January 29, 2011."  He stated that if he is "notified of a C&P [he] will attend."  The April 2013 Statement of the Case indicated that no appropriate reason for missing the examination was provided. 

The provisions of 38 C.F.R. § 3.655(b) (2013) address the Board's duty when a claimant has failed to report to a VA examination without good cause: 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

See 38 C.F.R. § 3.655(b).

Here, though the record contains notice to the Veteran that a VA examination would be scheduled, it does not contain evidence that the Veteran received actual notification of it being scheduled.  The Veteran has stated that he never received notice of the appointment for the VA examination.  Under the facts of this case, the Veteran's statement demonstrates good cause for not attending the previously scheduled examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA records of treatment of the Veteran after August 9, 2011, for the condition related to his feet and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disability on appeal.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the Veteran's service connected bilateral hallux valgus with marked exostoses.  All appropriate tests and studies should be conducted.  

The AOJ must ensure that the VA sends a letter to the Veteran, at his last known address, informing him of the date, time, and place of the scheduled examination and informing him that failure to report for the examination may result in denial of his claims.  A copy of that letter must be associated with the claims file.  If the letter is returned as undeliverable such evidence must be associated with the claims file.  

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the Board is remanding the case.  If the Board's remand directives have not been followed, the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  

5.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any benefit sought is not granted in full, the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

